As filed with the Securities and Exchange Commission on January 28, 2013 1933 Act Registration No. 333-167073 1940 Act Registration No. 811-22417 United States Securities and Exchange Commission Washington, D.C. 20549 Form N-1A Registration Statement Under the Securities Act of1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. 29 x and/or Registration Statement Under the Investment Company Act of1940 o Amendment No. 30 x Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Road, Suite 15 Lisle, Illinois 60532 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (630) 241-4200 Copy to: Nicholas Dalmaso Morrison Warren, Esq. Destra Investment Trust Chapman and Cutler LLP 901 Warrenville Road, Suite 15 111 West Monroe Street Lisle, Illinois 60532 Chicago, Illinois 60603 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) [X] on February 1, 2013 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Prospectus February 1, 2013 Destra High Dividend Strategy Fund ClassTicker Symbol Class A DHDAX Class C DHDCX Class P* Class I DHDIX *Class P shares are not currently available for investors. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. NOT FDIC OR GOVERNMENT INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents Section 1Fund Summary 2 Destra High Dividend Strategy Fund 2 Section 2Additional Information About the Fund 10 Additional Information About the Investment Policies and Strategies 10 Additional Information About the Risks 13 Additional Information About Fees and Expenses 24 Fund Management 25 Adviser Performance 27 Section 3Shareholder Information 31 Valuation of Shares 31 Share Classes 32 Distribution, Servicing and Administrative Fees 35 Purchases 37 Exchanges 41 Redemptions 42 Section 4General Information 46 Distributions 46 Taxes 47 Payments to Financial Intermediaries 48 Availability of Portfolio Holdings Information 49 Frequent Trading 50 Shareholder Communications 53 Fund Service Providers 53 Section 5Financial Highlights 54 NOT FDIC OR GOVERNMENT INSURED MAY LOSE VALUE
